Citation Nr: 1436554	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral pulmonary emboli, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for right bundle branch block, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for renal insufficiency, to include as secondary to a service-connected disability.

5.  Entitlement to an initial disability rating greater than 50 percent for service-connected  posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial disability rating greater than 20 percent for service-connected diabetes mellitus, type II, prior to March 3, 2010, and greater than 40 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970 and March 1971 to May 1976, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.

In August 2007, the RO denied service connection for hypertension, bilateral pulmonary emboli, right bundle branch block, and renal insufficiency, in part because the Veteran failed to appear for scheduled VA examinations.  Prior to the issuance of the August 2007 decision, by letter dated August 9, 2007, the Veteran requested that he be rescheduled for the requested VA examinations.  The requested VA examinations were conducted in December 2007.  By rating action dated in May 2008, the RO determined that the August 2007 decision was final, and that the Veteran had not submitted new and material evidence to reopen the previously denied claims.  The Board, however, finds that the August 2007 rating decision had not become final, and that the evidence submitted within one year of the August 2007 rating decision, at the very least, constituted new and material evidence pertaining to the claims prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2007 rating is the proper rating action on appeal, and the issues are as captioned above.

The August 2007 rating action also granted service connection for diabetes mellitus, assigning an initial 20 disability rating.  The April 2009 rating action granted service connection for PTSD, assigning an initial 50 disability rating.  The Veteran expressed disagreement with the respective initial disability ratings and perfected substantive appeals.

In June 2013, the RO determined that the diabetes mellitus warranted an increased disability rating of 40 percent, effective March 3, 2010.  As such, that issue is a captioned above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided in Washington, DC.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All evidence in both the electronic and paper records have been reviewed by the Board in adjudicating this claim. 

The issues of service connection for hypertension, bilateral pulmonary emboli, right bundle branch block, and renal insufficiency, and for an increased disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction. 



FINDING OF FACT

During the December 2013 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew the appeal as to the issue of an initial disability rating greater than 20 percent for service-connected diabetes mellitus, type II, prior to March 3, 2010, and greater than 40 percent since then.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of an initial disability rating greater than 20 percent for service-connected diabetes mellitus, type II, prior to March 3, 2010, and greater than 40 percent since then, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Diabetes Mellitus, Type II

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, during the December 2013 Board hearing, the Veteran withdrew his appeal as to the issue of an initial disability rating greater than 20 percent for service-connected diabetes mellitus, type II, prior to March 3, 2010, and greater than 40 percent since then, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal as to the issue of an initial disability rating greater than 20 percent for 
service-connected diabetes mellitus, type II, prior to March 3, 2010, and greater than 40 percent since then, is dismissed.


REMAND


Unfortunately, a remand is required in this case as to the issues of service connection for hypertension, bilateral pulmonary emboli, right bundle branch block, and renal insufficiency, and for an increased disability rating for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issue of service connection for hypertension, the Veteran has asserted that his service-connected diabetes mellitus aggravates his current hypertension.  A VA examination report dated in March 2010 shows that the examiner concluded that the Veteran had essential hypertension that was not aggravated by his diabetes mellitus; however, the examiner did not provide a rationale for this conclusion, therefore, the opinion is of limited probative value.  A VA examination report dated in August 2012 shows that the examiner concluded that the diabetes mellitus aggravates peripheral vascular disease; however, the examiner did not specifically conclude that the diabetes mellitus aggravated the Veteran's hypertension.  In light of the foregoing, the Board finds that an additional medical opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

The Board notes that proceedings before VA are non-adversarial and VA's obligation to analyze a claim goes beyond the arguments explicitly made.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  In this regard, service connection has been established for PTSD.  During the December 2013 hearing, the Veteran and his son testified that the Veteran would regularly exhibit symptoms which included paranoia, anger, and a short temper.  As the symptoms associated with PTSD may potentially impact any current hypertension, an opinion should also be obtained as to whether the hypertension is  aggravated by the service-connected PTSD.

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the issue of service connection for hypertension may impact the outcome of the issues of service connection for bilateral pulmonary emboli, right bundle branch block, and renal insufficiency, adjudication of those issues will be held in abeyance pending the aforestated development and adjudication of the Veteran's claim of service connection for hypertension.

As to the issue of an increased disability rating for the service-connected PTSD, during the December 2013 hearing, the Veteran and his son described symptoms that included paranoia, isolation, insomnia, auditory and visual hallucinations, anger, and a short temper.  A review of the most recent VA PTSD examination report, dated in May 2012, shows that the examiner indicated that the Veteran met the criteria for a diagnosis of PTSD, but indicated that the only symptom that applied to the Veteran's diagnosis was impairment of short and long term memory.  As the Veteran has testified that his PTSD is considerably more severe than suggested in the May 2012 VA examination report, the Board concludes he must be afforded a thorough and contemporaneous VA PTSD examination to assess the current nature and extent of his service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate VA physician to assess the nature and etiology of his asserted hypertension.  The claims file must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not that any hypertension found on examination had its onset in service, was manifested within one year following separation from service, or is otherwise the result of a disease or injury in service;

(b) whether it is at least as likely as not that the Veteran's asserted hypertension was caused (in whole or in part) by a service-connected disability, to specifically include diabetes mellitus and PTSD; and

(c) whether it is at least as likely as not that the Veteran's hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include diabetes mellitus and PTSD.

If hypertension is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The Veteran is competent to report symptoms and history as witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA PTSD examination so as to determine the precise nature and severity of his service-connected PTSD.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD.

The findings of the examiner shall address the extent of social and occupational impairment attributable to the Veteran's PTSD, to include an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD. The examiner shall assign a Global Assessment of Functioning score and explain the basis for this finding.
The examiner is specifically requested to describe the functional effects caused by the Veteran's PTSD and to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for all opinions expressed must be provided.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


